Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2017/0344876 – Related to convolutional neural networks (CNNs), and more particularly, to an apparatus and method that efficiently skips 0-value weights in parallel in a Winograd-based implementation of convolutions and US Pub. 2018/0336462 – Related to convolutional neural networks (CNNs), and more particularly, to an apparatus and method that provides a convolutional layer using an input stride that is greater than 1 while the hardware performing the convolutional layer operates using an input stride of 1.
The prior art of record does not teach or suggest at least “the first processing device configured to receive input data including the image data; execute first processing using a first matrix to first data of a size of 5 x5 within the received input data to generate second data execute second processing using a second matrix to third data of a size of 3 x3 to generate fourth data 2Application No. 16/294,106 Reply to Office Action of February 22, 2021 execute a product-sum operation on the generated second data and the generated fourth data; execute third processing using a third matrix on a result of the product-sum operation on the second data and the fourth data to obtain a first value corresponding to a result of a product-sum operation on the first data and the third data and output the obtained first value to the second processing device;” as recited in claims 1 and 11. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182